Citation Nr: 1725746	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992 and from February 1993 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Atlanta, Georgia, Regional Office (RO), which denied the Veteran's claim for a rating in excess of 10 percent for right ankle sprain. He perfected a timely appeal to that decision. Jurisdiction over the case was subsequently transferred to the Nashville, Tennessee RO.

In July 2013, the Board remanded the case for further evidentiary development. In March 2016, the Board denied a rating in excess of 10 percent for right ankle sprain. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In May 2017, the Veteran and the Secretary of VA (parties) submitted a Joint Motion for Partial Remand (JMR), which vacated and remanded, in part, the Board's March 2016 decision for additional development. 


FINDINGS OF FACT

1. Prior to September 3, 2013, the Veteran's right ankle sprain was not manifested as having marked limitation of right ankle motion.

2. As of September 3, 2013, the Veteran's right ankle sprain has been manifested by no more than marked limitation of ankle motion.


CONCLUSIONS OF LAW

1. Prior to September 3, 2013, the criteria for a rating in excess of 10 percent for right ankle sprain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2016).

2. Since September 3, 2013, the criteria for a rating of 20 percent, but no higher, for right ankle sprain have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating-Right ankle sprain

Service connection for right ankle sprain was granted in a September 1997 rating decision and assigned a 10 percent rating under Diagnostic Code 5271, which contemplates limitation of motion of the ankle joint.  The Veteran has remained at the 10 percent rating since that time.  He filed his claim for increase in October 2006.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016). 

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination. See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2016). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The appropriate diagnostic code for limitation of motion of the ankle joint is Diagnostic Code 5271. Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion. The words "moderate" and "marked" are not defined in the regulations. Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. Normal range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion. See 38 C.F.R. § 4.71, Plate II. 

The Board has carefully reviewed the evidence of record and finds that the evidence supports the award of a 20 percent rating, but no higher, as of September 3, 2013, for right ankle sprain but that an evaluation in excess of 10 percent prior to September 3, 3013, is not warranted.  The reasons for these determinations follow.

During the April 2007 VA examination, it was noted that the Veteran's dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 40 degrees without pain. The examiner wrote that the Veteran complained of pain, but that physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination report. In particular, the VA examiner did not find that there was an increase in pain upon repetitive motion.  Additionally the examiner found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion. The x-rays taken of the right ankle during this time were normal with only a small dorsal calcaneal spur, and the examiner did not note any deficiencies because of it.

The Board finds that the above clinical findings, which show full dorsiflexion and a loss of five (5) degrees of plantar flexion, and the lack of weakness, fatigability, incoordination, lack of endurance, and lack of additional loss of motion are not indicative of marked limitation of motion of the ankle joint.  

As implied in the JMPR, there was a worsening of the Veteran's disability picture at the time of the September 2013 VA examination.  The Veteran's dorsiflexion was 0 degrees and plantar flexion was to 35 degrees. After repetitive use testing plantar flexion was to 30 degrees. The examiner noted that the Veteran had functional impairment of the right ankle caused by less movement than normal, weakened movement, and pain on movement. There was pain on palpation of the right ankle. The Veteran, at this point, also noted flare-ups or in this case categorized by examiner as continuous pain, which was not a part of his initial symptomology in 2007. Most observed objective factors of the Veteran's ankle disability, were significantly worse during this examination. 

Thus, while plantar flexion was limited by 10 degrees, the Veteran had no dorsiflexion.  In light of the clinical findings described in the September 2013 VA examination report, the Board finds that the Veteran's right ankle sprain more closely approximates marked limitation of motion and therefore meets the criteria for an increased 20 percent disability evaluation as of September 3, 2013.

The Board notes that a 20 percent rating is the maximum available under Diagnostic Code 5271. 

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for the rating period. However, the Veteran's right ankle sprain is not shown to involve any other factor or diagnosis that would warrant a higher evaluation under any other provision of the rating schedule. The VA examinations demonstrate that the Veteran has no history of ankylosis of the subastragalar or talar joints, malunion of the os calcis or astragalus, or astragalectomy. None of the remaining evidence of record, including the Veteran's lay statements, suggests that he has any of these diagnoses. Consequently, an evaluation under Diagnostic Codes 5270, 5272, 5273, or 5274 would not be appropriate. Thus, the Board does not find that the evidence supports an evaluation in excess of 20 percent as of September 3, 2013.


ORDER

Entitlement to a rating in excess of 10 percent for a right ankle sprain prior to September 3, 2013, is denied. 

Entitlement to a rating of 20 percent, but no higher, for a right ankle sprain from September 3, 2013, is granted.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


